Exhibit 10.1

 



Execution Version

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of January
28, 2019 (the “First Amendment Effective Date”), is made by and among PURPLE
INNOVATION, LLC, a Delaware limited liability company (“Borrower”) and COLISEUM
CAPITAL PARTNERS, L.P. (“CCP”), BLACKWELL PARTNERS LLC – Series A (“Blackwell”),
COLISEUM CO-INVEST DEBT FUND, L.P. (together with CCP and Blackwell, “Lenders”).
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Original Credit Agreement (as defined herein) or the Amended and
Restated Credit Agreement (as defined herein), as applicable.

  

W i t n e s s e t h

 

WHEREAS, reference is hereby made to that certain Credit Agreement by and among
Borrower and Lenders party thereto, dated as of February 2, 2018 (as may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Original Credit Agreement”); and

 

WHEREAS, Borrower has requested and Lenders have agreed to provide the
Incremental Loan (as defined in the Form A&R Credit Agreement) subject only to
the receipt of the Shareholder Approval (as defined below) and the conditions
set forth in Section 3.1 of the form of amended and restated credit agreement
attached hereto as Annex A (the “Form A&R Credit Agreement”) and Borrower and
Lenders have further agreed to amend and restate the Original Credit Agreement
to, among other things, secure the Obligations, provide for the issuance of the
Incremental Funding Date Warrants (as defined in the Form A&R Credit Agreement)
and make the other modifications contemplated by the Form A&R Credit Agreement
(as may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”).

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:

 

STATEMENT OF TERMS

 

1. Incremental Loan Commitments. Subject to the terms and conditions set forth
in this Amendment and in the Form A&R Credit Agreement, each of CCP and
Blackwell (in such capacity, collectively, the “Incremental Lenders” and each,
an “Incremental Lender”) hereby, severally and not jointly, commits to provide
to Borrower 78.4% and 21.6%, respectively, of the aggregate principal amount of
the Incremental Loan (each such Incremental Lender’s commitment, an “Incremental
Commitment”); provided, that such Incremental Commitments shall expire upon the
earlier of (a) the funding of such Incremental Lender’s Incremental Loan
pursuant to the Amended and Restated Credit Agreement and (b) March 31, 2019
(the “Commitments Outside Date”); provided, however, that any Incremental Lender
may terminate its Incremental Commitment hereunder in its sole discretion prior
to the Commitments Outside Date if (x) Borrower has not filed a preliminary
proxy statement with the Securities and Exchange Commission in connection with
the Shareholder Approval on or prior to January 23, 2019, or (y) if the Amended
and Restated Credit Agreement shall not have become effective on or prior to
February 28, 2019 or (z) there has been a substantial change in the leadership
team of the Borrower or the Parent Guarantor as determined by the Incremental
Lenders in their reasonable discretion, other than such potential changes that
have been disclosed to CCP prior to the date hereof.

 



 

 

 

2. Agreement to Amend & Restate. So long as Borrower has obtained the requisite
shareholder approval to enter into, and perform all obligations under (to the
extent such approval is required), the Amended and Restated Credit Agreement
(“Shareholder Approval”) on or prior to the Commitments Outside Date and
Incremental Lenders have not terminated their Incremental Commitment, Borrower
and Lenders agree to promptly enter into the Amended and Restated Credit
Agreement substantially in the form of the Form A&R Credit Agreement, subject
only to the receipt of such Shareholder Approval and the satisfaction of the
conditions precedent set forth in Section 3.1 of the Form A&R Credit Agreement.

 

3. Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrower and Parent Guarantor hereby represent and warrant to each
Lender as follows: (a) each representation and warranty set forth in the
Original Credit Agreement is true and correct in all material respects (without
duplication of any materiality qualifiers already set forth therein) as of the
date hereof (except to the extent such representation or warranty relates to an
earlier date, in which case such representation or warranty shall be true and
correct in all material respects (without duplication of any materiality
qualifiers already set forth therein) on and as of such earlier date); (b) no
Default or Event of Default has occurred and after giving effect to this
Amendment, no Default or Event of Default will exist or be continuing as of the
date hereof; (c) Borrower and Parent Guarantor each has the power and is duly
authorized to enter into, deliver and perform this Amendment and to perform its
obligations under the Original Credit Agreement; and (d) each of this Amendment
and the Original Credit Agreement constitutes the legal, valid and binding
obligation of Borrower and Parent Guarantor enforceable against each in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally or equitable principles relating to enforceability.

 

4. Conditions Precedent to Effectiveness of this Amendment. The effectiveness of
this Amendment is subject to the fulfillment of the following conditions
precedent, as determined by Lenders:

 

(a) Lenders shall have received a duly executed copy of this Amendment;

 

(b) no Default or Event of Default shall have occurred and be continuing after
or shall be caused as a result of giving effect to this Amendment;

 

(c) the representations and warranties contained in (i) Section 3 of this
Amendment and (ii) in the Original Credit Agreement (determined as if any
updated information contained in the schedules attached to the Amended and
Restated Credit Agreement also applied, as of the date hereof, to the schedules
attached to the Original Credit Agreement), in each case, must be true and
correct in all material respects as of the date hereof; and

 

(d) Borrower shall have paid all of Lenders’ reasonable and documented
out-of-pocket expenses and all other fees required to be paid in connection with
this Amendment under the Original Credit Agreement.

 

5. Continuing Effect of Original Credit Agreement. Except as expressly amended
and modified hereby, the provisions of the Original Credit Agreement, are and
shall remain in full force and effect, and are hereby ratified and confirmed by
Borrower and Parent Guarantor.

 



2

 

 

6. Release. In consideration of the agreements of Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and Parent Guarantor, on behalf of
itself and its successors and assigns (individually, a “Releasing Party”, and
collectively, the “Releasing Parties”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lenders and their
successors and assigns, and their respective present and former affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (each of Lenders and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities
(collectively, “Claims”) whatsoever of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which the Releasing Parties
or any of them may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any circumstance, action,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment for or on account of, or in relation to, or in any way in
connection with the Obligations, the Original Credit Agreement or any of the
Loan Documents, or transactions, course of performance or course of dealing
thereunder or related thereto; provided that, in each case, the foregoing
release shall not apply to (a) Claims of fraud or willful misconduct or (b)
Claims against any Releasee in such Releasee’s capacity as a holder of Equity
Interests in Borrower or Parent Guarantor (other than in connection with receipt
of warrants in connection herewith).

 

7. Original Credit Agreement Provisions. THIS AMENDMENT SHALL BE SUBJECT TO THE
PROVISIONS REGARDING GOVERNING LAW SET FORTH IN SECTION 7.10 OF THE ORIGINAL
CREDIT AGREEMENT AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY REFERENCE,
MUTATIS MUTANDIS.

 

8. Counterparts. This Amendment is a Loan Document and may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument. Any
signature delivered by a party via facsimile or other electronic delivery shall
be deemed to be an original signature hereto.

 

[Signatures on Following Pages]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first specified above.

 

  BORROWER:       PURPLE INNOVATION, LLC,   a Delaware limited liability company
      By: /s/ Joseph B. Megibow   Name: Joseph B. Megibow   Title: CEO of
Manager         PARENT GUARANTOR:       PURPLE INNOVATION, INC.,   a Delaware
corporation         By: /s/ Joseph B. Megibow   Name: Joseph B. Megibow   Title:
CEO

 

4

 

 

  LENDERS:       COLISEUM CAPITAL PARTNERS, L.P.   By:  Coliseum Capital, LLC,
its General Partner       By: /s/ Chris Shackleton     Name: Chris Shackleton  
  Title:  Manager        BLACKWELL PARTNERS LLC – Series A   By:  Coliseum
Capital Management, LLC, its Attorney-in-Fact       By: /s/ Chris Shackleton    
Name:  Chris Shackleton     Title: Managing Partner         COLISEUM CO-INVEST
DEBT FUND, L.P.   By:  Coliseum Capital, LLC, its General Partner       By: /s/
Chris Shackleton     Name: Chris Shackleton     Title:  Manager 

 



5

 

